      Case 2:20-mc-00031-MTL Document 1 Filed 06/19/20 Page 1 of 14



 1   Maria Pellegrino Rivera (State Bar No. 018124)
     KIRKLAND & ELLIS LLP
 2   300 North LaSalle
     Chicago, IL 60654
 3   Telephone: (312) 862-2000
     Facsimile: (312) 862 2200
 4   Email:mrivera@kirkland.com
 5   Tabitha J. De Paulo (Pro Hac Vice Application Forthcoming)
     KIRKLAND & ELLIS LLP
 6   609 Main Street
     Houston, TX 77002
 7   Tel.: (713) 836-3600
     Email: tabitha.depaulo@kirkland.com
 8
     Attorneys for 3M Company,
 9   3M Occupational Safety, LLC,
     Aearo Technologies LLC,
10   Aearo LLC, Aearo Holding LLC,
     and Aearo Intermediate, LLC
11
12                       IN THE UNITED STATE DISTRICT COURT

13                            FOR THE DISTRICT OF ARIZONA

14    IN RE: 3M COMBAT ARMS EARPLUG Case No. _________
      LIABILITY LITIGATION
15
      CASE NO. 3:19-md-02885-MCR-GRJ                3M’S   MOTION   TO   COMPEL
16                                                  DISCOVERY FROM TOP CLASS
      NORTHERN DISTRICT OF FLORIDA                  ACTIONS AND MEMORANDUM OF
17    PENSACOLA DIVISION                            POINTS AND AUTHORITIES
18
            Pursuant to Federal Rule of Civil Procedure 45, 3M Company, 3M Occupational
19
     Safety, LLC, Aearo Technologies LLC, Aearo Holding LLC, Aearo Intermediate, LLC and
20
     Aearo, LLC (“3M”) request an order compelling Top Class Actions (“TCA”), to produce
21
     or otherwise make available documents and information requested in 3M’s subpoena duces
22
     tecum (the “Subpoena”) dated February 7, 2020. (Ex. 1, Subpoena Duces Tecum, February
23
     7, 2020; Ex. 2, Aff. of Serv.) In support of this motion, 3M states as follows:
24
                                         BACKGROUND
25
            The Subpoena arises out of multidistrict litigation pending before the Honorable M.
26
     Casey Rodgers in the United States District Court for the Northern District of Florida, In
27
     re 3M Combat Arms Earplug Prod. Liab. Litig., No. 3:19-MD-2885 (“MDL 2885”). MDL
28
     2885 relates to claims for personal injuries allegedly sustained from use of the Combat
      Case 2:20-mc-00031-MTL Document 1 Filed 06/19/20 Page 2 of 14



 1   Arms Earplug Version 2 (“CAEv2”). As set forth in plaintiffs’ Master Long Form
 2   Complaint, plaintiffs include mostly service members who used the CAEv2 while in the
 3   military. (See MDL 2885, ECF No. 704.) Among other contentions, plaintiffs allege that
 4   the CAEv2 is defective in its design and that 3M failed to warn plaintiffs of the risks and
 5   dangers of the product. (Id.) 3M disputes these allegations.
 6          TCA maintains a publicly-available website where it advertises for potential
 7   claimants to join the CAEv2 litigation.1 Through the Subpoena, Defendants seek:
 8   (1) documents related to any prospective claimants’ submissions to TCA’s website
 9   regarding potential claims and damages relating to CAEv2, including information collected
10   from any prospective plaintiff; (2) documents relating to the marketing or advertising
11   directed to prospective plaintiffs to join MDL 2885; (3) documents and communications
12   between plaintiffs’ law firms and TCA relating to prospective plaintiffs in MDL 2885; (4)
13   documents relating to the referral of any prospective plaintiff to a lawyer; and (5)
14   documents regarding any financial interest or ownership that any plaintiffs’ law firm has
15   in TCA. (See Ex. 1.)2
16          On February 21, 2020, counsel for TCA served objections to the Subpoena. (See
17   Ex. 3, TCA’s Feb. 21, 2020 Objections to Defendants’ Subpoena.) Following the parties’
18   telephonic meet-and-confer on March 16, 2020, TCA agreed to produce documents
19   responsive to certain requests in the Subpoena. On April 9, 2020, counsel for TCA sent a
20   letter to counsel for 3M objecting to all eight Requests, but producing select documents
21   related to Request Nos. 3, 4, 5, and 6. (See Ex. 4, April 9, 2020 Letter from Amy Wilkins.)
22   In its letter, counsel for TCA objected to producing documents responsive to Request Nos.
23
24          1
                   See 3M Earplug Lawsuit Investigation Into Military Hearing Loss, Tinnitus,
25   Top Class Actions, https://topclassactions.com/lawsuit-settlements/military/870889-3m-
     ear-plugs-class-action-lawsuit-investigation-into-military-hearing-loss-tinnitus/  (last
26   visited May 31, 2020).
            2
27                3M served TCA with the Subpoena on February 7, 2020. (See Ex. 1.) The
     Subpoena required TCA to produce the requested documents on or before February 21,
28   2020 at 3101 N. Central Ave., Suite 290, Phoenix, AZ 85012. (See id.)



                                                  2
      Case 2:20-mc-00031-MTL Document 1 Filed 06/19/20 Page 3 of 14



 1   1 and 6 that contained “confidential, attorney-client privileged, or attorney work product.”3
 2   With regard to Request No. 2,4 TCA also objected to producing “analysis by the law firm
 3   regarding the claimants or claims, to the extent these were prepared in anticipation of
 4   litigation or contain attorney mental impressions or opinions about the case” as attorney
 5   work product. (See Ex. 4 at 3.) TCA also objected to Request Nos. 7 and 85 as “intrusive
 6   and unlikely to lead to the discovery of admissible evidence.”
 7          On May 7, counsel for TCA produced additional documents responsive to the
 8   Subpoena, in addition to a privilege log identifying documents redacted or withheld on the
 9   basis of privilege. (See Ex. 5, May 7, 2020 TCA Privilege Log.) The privilege log and the
10   documents produced in response to the Subpoena demonstrate that many documents were
11   improperly withheld on the basis of attorney-client privilege, attorney work product, and
12   client confidentiality. For example, TCA’s productions refer to spreadsheets with potential
13   leads related to the Combat Arms Earplugs MDL. (See, e.g., Ex. 6, TCA 3M REDACTED
14   000001; Ex. 7, TCA-3M000015.) These spreadsheets are directly responsive to
15   Defendants’ Subpoena, but no such spreadsheets have been produced, nor any privilege
16   basis asserted for these documents.
17          On May 20, counsel for 3M sent counsel for TCA a letter identifying deficiencies
18   in its responses, including that TCA improperly withheld documents on the basis of
19
20          3
                   Request No. 1 requests, “[a]ll documents relating to any Claimant, including
21   any information collected from any Claimant, analysis of the scope or amount of any
     Claims, database information, forms, presentations, spreadsheets, audio or visual
22   recordings, photographs, images, and other any other data or data compilations.”
23                 Request No. 6 requests “[a]ll communications between you and any
     Plaintiffs’ Law Firm or other lawyers related to the Claimants and any of their Claims.”
24          4
                  Request No. 2 requests “[a]ll documents relating to any analysis done by you
25   or sent to you by any Person, including any Plaintiffs’ Law Firm or any other lawyer,
     regarding any Claimant(s) or any of their Claims.”
26          5
                   Request No. 7 requests “[a]ll documents regarding any financial interest that
27   any other Person, including any Plaintiffs’ Law Firm, has in you.” Request No. 8 requests
     “[a]ll documents relating to your ownership by any other Person, including any Plaintiffs’
28   Law Firm.”



                                                  3
      Case 2:20-mc-00031-MTL Document 1 Filed 06/19/20 Page 4 of 14



 1   attorney-client and work-product privileges that are not applicable to TCA.6 (Ex. 8, May
 2   20, 2020 Letter from T. De Paulo.) On June 9, counsel for TCA reiterated its objections
 3   and provided an updated privilege log. (Ex. 9 at 1, June 9, 2020 Letter from Amy Wilkins;
 4   Ex. 10, June 9, 2020 TCA Privilege Log.) TCA confirmed that it did not intend to produce
 5   additional documents “absent a court order.” (Ex. 9 at 1.) As set forth in the Certificate of
 6   Counsel attached hereto, despite its sincere attempts, 3M believes it has exhausted its
 7   efforts to resolve this matter without the need for motion practice in accordance with Local
 8   Rule 7.2(j).
 9                                POINTS AND AUTHORITIES
10          Nonparty subpoenas are governed by Rule 45. See Fed. R. Civ. P. 45; see also Venus
11   Med. Inc. v. Skin Cancer & Cosmetic Dermatology Ctr. PC, 2016 WL 159952, at *2 (D.
12   Ariz. Jan. 14, 2016). If a nonparty objects to a Rule 45 subpoena, “the serving party may
13   move the court for the district where compliance is required for an order compelling
14   production or inspection.” Fed. R. Civ. P. 45(d)(2)(B)(i).7 TCA continues to object to
15   producing documents responsive to the Subpoena on the grounds of client confidentiality,
16   attorney-client privilege, and attorney work product—none of which are applicable to non-
17   party, non-attorney TCA. Indeed, TCA has already lost a similar argument in prior
18   litigation in this very district. See Ex. 14, In re General Motors LLC Ignition Switch Litig.,
19   Case No. 2:17-mc-00042 (DLR) (D. Az. Aug. 16, 2017) (rejecting TCA’s privilege and
20   confidentiality arguments and requiring production of documents responsive to a
21          6
                    3M further identified deficiencies in TCA’s privilege log, including that the
22   descriptions did not provide sufficient detail to allow 3M to assess the privilege claim, as
     required under Federal Rule of Civil Procedure 45. See Fed. R. Civ. P. 45(e)(2) (requiring
23   a party withholding documents on the basis of privilege to “describe the nature of the
     documents, communications, or tangible things not produced or disclosed—and do so in a
24   manner that, without revealing information itself privileged or protected, will enable other
     parties to assess the claim.”). As of the date hereof, TCA has not supplemented its privilege
25   log, as requested by 3M.
            7
26                Pursuant to Rule 45(c)(2), 3M requested that TCA produce the requested
     documents at 3101 N. Central Ave., Suite 290, Phoenix, AZ 85012, less than twelve miles
27   from TCA’s offices. Accordingly, “the district where compliance is required” is the District
     of Arizona and therefore, this Court is the proper forum for 3M to seek enforcement of the
28   Subpoena through a motion to compel.



                                                   4
      Case 2:20-mc-00031-MTL Document 1 Filed 06/19/20 Page 5 of 14



 1   substantively similar subpoena). For the reasons set out below, TCA’s unsupported
 2   objections should be overruled and the Court should compel TCA to produce the requested
 3   documents.
 4          A.      TCA Improperly Withheld Responsive Documents on the Basis of
                    Client Confidentiality.
 5
            As an initial matter, TCA wrongly objects to production of responsive documents
 6
     on the basis of client confidentiality. As support, TCA cites Arizona Rule of Professional
 7
     Conduct ER 1.6(a), which states that “[a] lawyer shall not reveal information relating to
 8
     the representation of a client unless the client gives informed consent.” Az. St. S. Ct. R. 42
 9
     RPC ER 1.6(a) (emphasis added). But TCA does not allege that it is a lawyer; instead, it
10
     states that as the attorney’s agent, TCA “likewise has a duty of confidentiality and cannot
11
     reveal the names of the claimants or the content of the communication.” Ex. 4, at 2. As
12
     support for this assertion, TCA cites the Restatement (Third) of the Law Governing
13
     Lawyers § 60 (2000), which states that “[a]gents of a lawyer assisting in representing a
14
     client serve as subagents and as such independently owe a duty of confidentiality to the
15
     client.” Id.
16
            TCA misconstrues its role. First, TCA is not a lawyer that owes a duty of
17
     confidentiality to its clients under the Arizona Rules of Professional Conduct. TCA’s
18
     clients are law firms, not the potential claimants in the Combat Arms Earplugs litigation.
19
     Second, TCA is not an agent of any lawyer “assisting in representing a client.” In fact, TCA
20
     has no role in the representation—its role is instead to deliver the clients to the law firms,
21
     and at that point, its assistance to the client ends.8 Finally, TCA’s own website warns
22
     potential claimants that TCA “is not a law firm,” and claimants “should not use this website
23
     to submit confidential, time sensitive, or privileged information.”9 In addition, each TCA
24
            8
25                  Even if ER 1.6(a) applied to TCA as an agent of an attorney (which it does
     not), that rule does not allow attorneys to withhold non-privileged information when it is
26   required to do so. See Samaritan Found. v. Goodfarb, 176 Ariz. 497, 506, 862 P.2d 870,
     879 (1993) (“A communication is not privileged simply because a lawyer has a duty to
27   keep it confidential. A lawyer must reveal non-privileged information when required to do
     so.”).
28          9
                    See Top Class Actions, 3M Earplug Lawsuit Investigation into Military


                                                   5
      Case 2:20-mc-00031-MTL Document 1 Filed 06/19/20 Page 6 of 14



 1   advertisement relating to the 3M MDL contains a link to TCA’s “Legal Notice,” which
 2   states that “[c]ontent and/or information provided by User to TCA through this Website is
 3   considered non-confidential and non-proprietary” and that TCA “cannot guarantee that the
 4   information you submit to us will not end up in the hands of the company or person that
 5   you are complaining about.”10 Accordingly, TCA may not use client confidentiality as a
 6   basis to refuse to provide responsive information submitted by potential claimants through
 7   its publicly-available website.
 8          Even if proprietary or confidential information is contained within the redacted or
 9   withheld communications (which it is not), TCA can sign the protective order entered by
10   Judge Rodgers to address such concerns. (See Ex. 1, Subpoena, Pretrial Order No. 9
11   Stipulated Order Governing Confidentiality and Privilege at 19) (“Any Third Party from
12   whom discovery is sought by the Parties may avail itself upon the protections and
13   limitations of disclosure provided for in this Order by signing this order prior to
14   production.”).
15          B.     The Subpoena Seeks Non-Privileged Documents.
16          TCA asserts attorney client privilege over the following categories of documents:
17   (1) all documents relating to any Claimant, including any information collected from any
18   Claimant (withheld under attorney-client privilege); and (2) all communications between
19   TCA and any plaintiffs’ law firm or other lawyers related to the Claimants and and any of
20   their Claims (withheld under attorney-client privilege). These assertions are groundless.
21          “The attorney-client privilege shields only those communications by a client to an
22   attorney that were intended to be confidential. Thus as a general matter, the attorney-client
23   privilege will not shield from disclosure statements made by a client to his or her attorney
24   in the presence of a third party who is not an agent of either the client or attorney.”
25
     Hearing     Loss,     Tinnitus,     available   at:    https://topclassactions.com/lawsuit-
26   settlements/military/870889-3m-ear-plugs-class-action-lawsuit-investigation-into-
     military-hearing-loss-tinnitus/ (last accessed May 31, 2020).
27          10
                    See     Top    Class      Actions     Legal      Notice,     available   at:
28   https://topclassactions.com/top-class-actions-legal-notice/ (last accessed May 31, 2020).



                                                  6
      Case 2:20-mc-00031-MTL Document 1 Filed 06/19/20 Page 7 of 14



 1   Wichansky v. Zowine, 2015 WL 5693521, at *1 (D. Ariz. Sept. 29, 2015). As a threshold
 2   matter, Claimants did not submit any information to an attorney or even TCA, with the
 3   “inten[t]” that those communication would “be confidential.” Id.11 As discussed above,
 4   TCA’s website contains multiple warnings to potential claimants that the information
 5   submitted is not confidential. Accordingly, attorney-client privilege cannot apply to
 6   information submitted by potential claimants.
 7          In any event, TCA is not an attorney. In multiple places on its website, TCA
 8   expressly disclaims any such notion, stating that TCA “is not a law firm,” “[t]he
 9   information contained [t]herein is not legal advice,” and “[a]ny information you submit to
10   [TCA] does not create an attorney-client relationship and might not be protected by
11   attorney-client privilege.”12 Instead, TCA argues that it “is a lawyer’s agent, and therefore
12   by communicating to [TCA], the claimant has not waived its privilege.” Ex. 4 at 2.
13          But TCA is not an agent either—it was not engaged by any law firm to assist in
14   providing legal advice. See, e.g., United States v. Richey, 632 F.3d 559, 566 (9th Cir. 2011)
15   (“The attorney-client privilege may extend to communications with third parties who have
16   been engaged to assist the attorney in providing legal advice.”). TCA was engaged by law
17   firms to provide leads for potential claimants.13 TCA does not assist law firms in providing
18          11
                   See also Melendres v. Arpaio, 2015 WL 13649412, at *3 (D. Ariz. Apr. 2,
19   2015) (“The requirement of confidentiality for attorney-client privilege to attach to a
     communication refers to the client’s reasonable expectation that what is communicated will
20   remain solely within the knowledge of the client, the attorney, and the necessary agents of
     each.”); United States v. Ruehle, 583 F.3d 600, 609 (9th Cir. 2009) (finding a client’s
21   communication to his attorney was not “made in confidence” where it was made for the
     purpose of transmission to outside auditor).
22          12
                   See Top Class Actions, 3M Earplug Lawsuit Investigation Into Military
23   Hearing     Loss,     Tinnitus,  available    at:    https://topclassactions.com/lawsuit-
     settlements/military/870889-3m-ear-plugs-class-action-lawsuit-investigation-into-
24   military-hearing-loss-tinnitus/.
            13
25                  See Ex. 11 (TCA-3M000019; Jan. 27, 2020 email from TCA to Gori Law
     stating, “Mike will follow up in about a week to make sure you are receiving quality
26   leads.”); Ex. 12 (TCA 3M REDACTED 000028; Jul. 22, 2019 email from TCA to Peirce
     Law stating that the advertising “has generated 169 leads since 6/25 and we are wondering
27   if you are going to renew.”); Ex. 13 (TCA 3M REDACTED 000039; June 19, 2019 email
     from TCA to Peirce Law stating, “[l]ead volume has picked up with 20% increase in June
28   over May as it stand today.”).



                                                  7
      Case 2:20-mc-00031-MTL Document 1 Filed 06/19/20 Page 8 of 14



 1   legal advice, and cannot assert attorney-client privilege as an agent of the firms that it is
 2   engaged by.
 3          By voluntarily disclosing information to third-party TCA, potential claimants
 4   waived any privilege they may otherwise assert. See, e.g., In re Pac. Pictures Corp., 679
 5   F.3d 1121, 1126–27 (9th Cir. 2012) (“In particular, we recognize several ways by which
 6   parties may waive the privilege. Most pertinent here is that voluntarily disclosing
 7   privileged documents to third parties will generally destroy the privilege. The reason
 8   behind this rule is that, ‘[i]f clients themselves divulge such information to third parties,
 9   chances are that they would also have divulged it to their attorneys, even without the
10   protection of the privilege.’” (internal citations omitted)).
11          Indeed, questionnaires like those at issue here, even if distributed by a law firm as
12   opposed to an advertiser such as TCA, are non-privileged by nature, and in any event,
13   factual information provided to a third-party non-lawyer is not protected by the attorney-
14   client privilege. See, e.g., Melendres, 2015 WL 13649412, at *3 (“[T]he circulation of
15   information to persons who are not essential to the transmittal of the legal counsel vitiates
16   the privilege.”); Morisky v. Pub. Serv. Elec. and Gas Co., 191 F.R.D. 419, 423-24 (D. N.J.
17   2000). TCA helps the law firms advertise to potential claimants, acting as a collector of
18   cases, rather than helping provide legal advice or adequate representation.
19          The District Court for Arizona has previously rejected TCA’s argument that its
20   documents and communications concerning potential litigation claimants is subject to the
21   attorney-client priviege. (See Ex. 14, In re General Motors LLC Aug. 16, 2017 Order.) In
22   General Motors, TCA was served with a similar subpoena, and asserted similar privilege
23   arguments. This court rejected TCA’s argument, finding “unpersuasive TCA’s concerns
24   about providing third-party information that was submitted on its publically available
25   website given that the information is neither confidential nor privileged.” Id. Given that
26   TCA is not a law firm and explicitly warns users that it does not provide legal advice and
27   that any information they submit is non-confidential and non-proprietary, any information
28



                                                    8
      Case 2:20-mc-00031-MTL Document 1 Filed 06/19/20 Page 9 of 14



 1   plaintiffs provided to TCA—particularly factual information provided in an online
 2   questionnaire—is not privileged.
 3          C.     The Subpoena Does Not Seek Documents Protected as Attorney Work
                   Product.
 4
            The work product doctrine protects “documents and tangible things that are
 5
     prepared in anticipation of litigation or for trial.” Fed. R. Civ. P. 26(b)(3)(A). “The purpose
 6
     of the doctrine is to establish a zone of privacy for strategic litigation planning and to
 7
     prevent one party from piggybacking on the adversary’s preparation.” Bloomingburg
 8
     Jewish Educ. Ctr. v. Vill. of Bloomingburg, N.Y., 171 F. Supp. 3d 136, 141–42 (S.D.N.Y.
 9
     2016) (internal citations omitted).
10
            TCA refuses to produce certain documents responsive to Requests Nos. 1 and 6, as
11
     well as documents responsive to Request No. 2, on the basis of attorney work product. (See
12
     Ex. 10, June 9, 2020 privilege log.)14 But TCA’s singular role was to generate leads,15 it
13
     was not engaged to develop strategy or provide consultation regarding preparation of any
14
     claims for trial. In addition, TCA was not hired by any law firm to provide services in
15
     anticipation of litigation or trial with respect to any particular claimant. Allowing a
16
     blanket assertion of work product protection for general communications regarding
17
     strategy or whether a potential claimant may even join the MDL is far too broad.16 TCA
18
     should not be permitted to assert attorney work product protections because it was not hired
19
20
21          14
                    As explained in 3M’s May 20, 2020 letter, to the extent that TCA may assert
22   any valid privilege or work product claim, TCA’s conclusory descriptions are insufficient
     to allow 3M to adequately assess the claims. See, e.g., Diamond State Ins. Co. v. Rebel Oil
23   Co., 157 F.R.D. 691, 698 (D. Nev. 1994) (holding that “general conclusory allegations”
     were insufficient). To the extent that this Court finds that TCA may withhold any
24   documents on the basis of work product (which 3M respectfully submits it should not), 3M
     requests that this Court require an in camera review of the documents to determine if a
25   basis for the asserted privilege exists.
            15
26                 See supra, n. 13.
            16
27                 See S. Union Co. v. Sw. Gas Corp., 205 F.R.D. 542, 549 (D. Ariz. 2002)
     (“[Work product] must be specifically raised and demonstrated rather than asserted in a
28   blanket fashion.”).



                                                   9
      Case 2:20-mc-00031-MTL Document 1 Filed 06/19/20 Page 10 of 14



 1   to provide assistance in anticipation of litigation or trial, but only to produce potential
 2   clients to the law firm.17
 3          D.     The Subpoena Seeks Relevant Documents.
 4          Finally, TCA objects to Request Nos. 718 and 819 as intrusive and “unlikely to lead
 5   to the discovery of admissible evidence.” Rule 26 allows “discovery regarding any
 6   nonprivileged matter that is relevant to any party’s claim or defense.” Fed. R. Civ. P.
 7   26(b)(1).20 “Relevance is construed broadly to encompass any matter that bears on, or that
 8   reasonably could lead to other matter that bears on, any issue that is or may be in the case.”
 9   Paul Johnson Drywall, Inc. v. Phoenix Ins. Co., 2014 WL 1764126, at *1 (D. Ariz. May 5,
10   2014) (citing Fed. R. Civ. P. 26(b)(1); Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340,
11   351 (1978)). Here, the documents and communications sought by the Subpoena are plainly
12   relevant to MDL 2885. The ownership or financial interest that a Plaintiff’s law firm may
13   have in TCA bear on the potential bias of Plaintiffs’ counsel and the cases selected for
14   inclusion in MDL 2885. Accordingly, TCA’s relevance objections should be overruled.
15
16
17
18
19
20
            17
21                Like the attorney-client privilege, any potential work product immunity was
     waived by voluntary disclosure to third-party TCA. See, e.g., Melendres, 2015 WL
22   13649412, at *6.
            18
23                 Request No. 7 requests, “[a]ll documents regarding any financial interest that
     any other Person, including any Plaintiffs’ Law Firm, has in you.”
24          19
                   Request No. 8 requests, “[a]ll documents relating to your ownership by any
25   other Person, including any Plaintiffs’ Law Firm.
            20
26                 “The scope of discovery under a Rule 45 subpoena to non-parties is the same
     as that permitted under Rule 26.” Berwick v. Hartford Fire Ins. Co., 2012 WL 2856117, at
27   *1 (D. Ariz. July 11, 2012) (citing Lewin v. Nackard Bottling Co., 2010 WL 4607402, at
     *1, n.1 (D. Ariz. Nov. 4, 2010)); see Fed. R. Civ. P. 45 advisory committee’s note to 1970
28   amendment.



                                                  10
     Case 2:20-mc-00031-MTL Document 1 Filed 06/19/20 Page 11 of 14



 1                                     CONCLUSION
 2         For all the foregoing reasons, 3M respectfully requests that the Court grant its
 3   Motion to Compel production of documents requested in the TCA Subpoena.
 4
 5    Date: June 19, 2020                      Respectfully submitted,
 6
 7
                                               KIRKLAND & ELLIS LLP
 8
 9
10                                             By: /s/ Maria Pellegrino Rivera
                                               Maria Pellegrino Rivera
11                                             (State Bar No. 018124)
                                               KIRKLAND & ELLIS LLP
12                                             300 North LaSalle
                                               Chicago, IL 60654
13                                             Telephone: (312) 862-2000
                                               Facsimile: (312) 862 2200
14                                             Email:mrivera@kirkland.com
15                                             Attorneys for 3M Company, 3M Occupational
                                               Safety, LLC, Aearo Technologies LLC, Aearo
16                                             LLC, Aearo Holding LLC, and Aearo
                                               Intermediate, LLC
17
18
19
20
21
22
23
24
25
26
27
28



                                              11
      Case 2:20-mc-00031-MTL Document 1 Filed 06/19/20 Page 12 of 14



 1                                CERTIFICATE OF COUNSEL
 2          I, Tabitha De Paulo, as counsel for 3M Company, 3M Occupational Safety, LLC,
 3   Aearo Technologies LLC, Aearo Holding LLC, Aearo Intermediate, LLC and Aearo, LLC
 4   (“3M”) hereby certify that I personally conferred with counsel for Top Class Actions
 5   (“TCA”) regarding TCA’s objections to the Subpoena and have made a sincere attempt to
 6   satisfactorily resolve the matter without resorting to this Court’s intervention, per District
 7   of Arizona L. R. Civ. P. 7.2(j).
 8          TCA was served with the Subpoena on February 2, 2020. The Subpoena required
 9   TCA to produce documents relating to the 3M Combat Arms Earplug Multidistrict
10   Litigation (“MDL”) pending in the the Northern District of Florida by February 21, 2020.
11   (Ex. 1, TCA Subpoena.) On February 21, 2020, counsel for TCA served objections to the
12   Subpoena. (See Ex. 3, TCA’s Feb. 21, 2020 Objections to Defendants’ Subpoena.)
13   Following the parties’ telephonic meet-and-confer on March 16, 2020, TCA agreed to
14   produce documents responsive to certain requests in the Subpoena. On April 9, 2020,
15   counsel for TCA sent a letter to counsel for 3M objecting to all eight Requests, but
16   producing select documents related to Request Nos. 3, 4, 5, and 6. (See Ex. 4, April 9, 2020
17   Letter from Amy Wilkins.) On May 7, counsel for TCA produced additional documents
18   responsive to the Subpoena, in addition to a privilege log identifying documents redacted
19   or withheld on the basis of privilege. (Ex. 5, May 7, 2020 TCA Privilege Log.)
20          On May 20, counsel for 3M sent counsel for TCA a letter identifying deficiencies
21   in TCA’s responses and requested that TCA supplement its response. (Ex. 8, May 20, 2020
22   Letter from Tabitha De Paulo.) On June 9, counsel for TCA reiterated its objections and
23   provided an updated privilege log. (Ex. 9, June 9, 2020 Letter from Amy Wilkins; Ex. 10,
24   June 9, 2020 TCA Privilege Log.) TCA confirmed that it does not intend to produce
25   additional documents “absent a court order.” (Ex. 9 at 1.) Accordingly, 3M has been forced
26   to seek the intervention of this Court.
27
28
     Case 2:20-mc-00031-MTL Document 1 Filed 06/19/20 Page 13 of 14



 1
     Date: June 19, 2020                  Respectfully submitted,
 2
 3
 4                                        KIRKLAND & ELLIS LLP
 5
 6
                                             By: /s/ Tabitha J. De Paulo
 7                                              Tabitha J. De Paulo (Pro Hac Vice
                                                Application Forthcoming)
 8                                              KIRKLAND & ELLIS LLP
                                                609 Main Street
 9                                              Houston, TX 77002
                                                Tel.: (713) 836-3600
10                                              Email: tabitha.depaulo@kirkland.com
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                         2
      Case 2:20-mc-00031-MTL Document 1 Filed 06/19/20 Page 14 of 14



 1                                CERTIFICATE OF SERVICE
 2          I am employed in the County of Los Angeles, State of California. I am over the age
 3   of 18 and not a party to the within action. My business address is Kirkland & Ellis LLP,
 4   2049 Century Park East, Suite 3700, Los Angeles, California 90067.
 5          On June 19, 2020, I served a copy of the following document(s) described as:
 6
     3M’S MOTION TO COMPEL DISCOVERY FROM TOP CLASS ACTIONS AND
 7   MEMORANDUM OF POINTS AND AUTHORITIES; and, CERTIFICATE OF
 8   COUNSEL

 9   on the interested parties in this action by placing true copies thereof enclosed in sealed
10   envelopes addressed as set forth below:
11             [BY E-MAIL] By transmitting via electronic mail to the e-mail address(es) set
12             forth below on this date. I am aware that service is presumed invalid if the email
               transmission is returned as undeliverable.
13
14             [BY OVERNIGHT DELIVERY]: By placing the documents listed above in
               a sealed envelope and delivering to an authorized FedEx overnight service
15             center with postage thereon fully prepaid, in the United States at Los Angeles,
16             California, addressed as set forth below:

17                    Amy M. Wilkins (AZ SBN 022762)
18                    The Wilkins Law Firm, PLLC
                      3300 N. Central Ave., Ste. 2600
19                    Phoenix, AZ 85018
                      602-795-0789
20
                      awilkins@wilkinslaw.net
21
                      Counsel for Top Class Action
22
23          I declare under penalty of perjury under the laws of the State of California that the
24   above is true and correct.
25            Executed on June 19, 2020 in Los Angeles, California.
26
27
                                                                  Manu Salas
28
